Citation Nr: 0030974	
Decision Date: 11/29/00    Archive Date: 12/06/00

DOCKET NO.  99-06 780	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESSES AT HEARING ON APPEAL

Appellant, and spouse


ATTORNEY FOR THE BOARD

M. J. Bohanan, Counsel


REMAND

The appellant served on active duty from June 1974 to June 
1977.

This appeal arises from a February 1999, Department of 
Veterans Affairs Regional Office (VARO), Albuquerque, New 
Mexico rating decision, which denied the appellant's claim 
for entitlement to service connection for a back disability. 

The Board notes that the pertinent laws governing VA's duty 
to assist a claimant in the development of his claim have 
changed during the pendency of his appeal.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 4, 114 
Stat.2096, ___(2000) (to be codified as amended at 
38 U.S.C.A. § 5107).  VA's duty includes the duty to assist 
the claimant in obtaining relevant records (including private 
records) that the claimant adequately identifies, and any 
other relevant records held by any Federal department or 
agency that the claimant adequately identities.  Id.  
Further, the Court has stated that where the law or 
regulation changes during the pendency of a case, the version 
most favorable to the veteran will generally be applied.  See 
West v. Brown, 7 Vet.App. 70, 76 (1994); Hayes v. Brown, 5 
Vet.App. 60, 66-67 (1993); Karnas v. Derwinski, 1 Vet.App. 
308, 313 (1991).

At the time of his March 2000 hearing on appeal before the 
undersigned, the appellant reported that he had received 
medical treatment and worker's compensation for a back injury 
in approximately 1990.  He indicated that he was treated at 
Douglas Hospital by Dr. E. F.  Although some treatment 
records from Dr. F. are associated with his claims folder, 
they only date back to 1996.  Prior treatment and 
hospitalization records have not been associated with his 
claims folder.  

The appellant also testified that he had been approved for 
social security disability benefits as the result of his back 
disability.  The Social Security Administration (SSA) decision 
is also not of record.  Further, the evidence relied upon in 
reaching that decision has not been obtained.  Although, the 
SSA decision regarding the appellant's unemployability is not 
controlling for VA purposes, it is certainly "pertinent."  
Murincsak v. Derwinski, 2 Vet.App. 363 (1992).  At a minimum, 
the decision of an administrative law judge at the Social 
Security Administration "is evidence which can not be ignored 
and to the extent its conclusions are not accepted, reasons or 
bases should be given therefore."  Id, at 370.  As the Court 
held in Lind v. Principi, 3 Vet. App. 493, 494 (1992), the 
duty to assist requires the VA to attempt to obtain records 
from other Federal agencies, including the SSA, when the VA 
has notice of the existence of such records.  Thus, VARO must 
request complete copies of the SSA records utilized in 
awarding the appellant disability benefits.

VA's duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, § 4, 114 Stat.2096, ___(2000) (to be codified as 
amended at 38 U.S.C.A. § 5107).  An examination or opinion is 
necessary if the evidence of record contains evidence of a 
current disability, or persistent or recurrent symptoms of 
disability, and indicates that the disability or symptoms may 
be associated with the claimant's active military service, 
but does not contain sufficient medical evidence to make a 
decision on the claim.  Id.  As the evidence indicates that 
the appellant has a currently diagnosed back disability, 
history of a back injury during service, and has testified 
that he has had "back problems" since service, the Board 
finds that a medical examination and opinion are necessary to 
decide his claim. 

Accordingly, the case is REMANDED for the following:

1.  VARO should attempt to procure the 
appellant's complete Social Security 
Administration records in connection with 
his disability award there.  These 
records should be associated with the 
appellant's VA claims folder.

2.  VARO should take the necessary steps 
to obtain additional treatment records 
from Dr. E. F. and Douglas Hospital 
mentioned during the appellant's March 
2000 hearing on appeal.  Any records so 
obtained should be associated with the 
appellant's claims folder.

3.  The RO should ask the appellant for a 
copy of the aforementioned worker's 
compensation decision with supporting 
documents.  If he is unable to provide 
the decision, he should provide the name 
and address of the attorney who handled 
his claim.  The RO should then take the 
necessary steps to obtain the worker's 
compensation decision and supporting 
documents from the attorney.

4.  VARO should also request that the 
appellant identify any other providers of 
treatment for his back disability since 
service and, after obtaining the 
necessary authorizations, attempt to 
obtain any such treatment records so 
identified.  Any records so obtained 
should be associated with the appellant's 
claims folder.

5.  The appellant should be scheduled for 
a comprehensive VA examination.  The 
purpose of the examination is to 
determine the nature and etiology of his 
current back disability.  Any necessary 
tests or studies should be conducted.  
The claims file must be made available to 
and reviewed by the examiner prior to the 
requested study.  The examiner should be 
requested to state the following medical 
opinion: whether it is as least as likely 
as not that the appellant's current back 
disability originally manifested during 
his military service.  If the examiner is 
unable to answer the question, the 
reasons should be clearly stated.

6.  Following completion of the 
foregoing, VARO must review the claims 
folder and ensure that the development 
action has been conducted and completed 
in full.  If the development is 
incomplete, appropriate corrective action 
is to be implemented.

7.  VARO should then readjudicate the 
issue on appeal with consideration of the 
additional evidence, and, if VARO 
continues to deny the appellant's claim, 
furnish him and his representative an 
appropriate supplemental statement of the 
case.  They should be afforded an 
opportunity to respond to the 
supplemental statement of the case.  
Thereafter, the case should be returned 
to the Board. 

The purpose of the REMAND is to procure clarifying data and 
to satisfy due process requirements.  The Board intimates no 
opinion as to the ultimate outcome of this case.  The 
appellant need take no action unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.






		
	NANCY I. PHILLIPS
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).

- 6 -


